NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT



BERNARD L. WOODS,                      )
                                       )
             Appellant,                )
                                       )
v.                                     )         Case No. 2D18-4897
                                       )
STATE OF FLORIDA,                      )
                                       )
             Appellee.                 )
                                       )


Opinion filed August 30, 2019.

Appeal from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.

Bernard L. Woods, pro se.

No appearance for Appellee.


PER CURIAM.


      Affirmed. See Fla. R. App. P. 9.315(a).


NORTHCUTT, LaROSE, and BLACK, JJ., Concur.